DETAILED ACTION
This is the initial Office action for application SN 16/822,173 having an effective date of 18 March 2020 and a Foreign priority date of 20 September 2017 (European Patent Office).  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 05 July 2022 is acknowledged.  Claims 12-19 are withdrawn as being drawn to the non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because each of those claims is a “use” claim.  MPEP 2173.05(q). In re Moreton, 288 F.2d 708, 709, 129 USPQ227, 228 (CCPA 1961).  Ex parte Dunki, 153 USPQ 678. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-11 are unclear as “use” claims.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 USC 112(b) or 35 USC 112 (pre-AIA ).  MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bejanin et al. (US 2019/0048204).
Bejanin et al. [“Bejanin”] disclose compositions comprising bisphosphonic compounds dissolved in a fluorinated solvent, and use thereof for covering the surface of a part (title).  Bejanin discloses that the fluorinated solvent includes hydrofluorocarbons, hydrofluoroethers, hydrofluoroolefins and perfluoropolyethers [0030].  Bejanin discloses that the hydrofluoroethers are preferably (C1-4) alkoxy perfluoro-(C4-8) alkanes, in particular methoxy-nonafluorobutane (HFE-7100), ethoxy-nonafluorobutane (HFE-7200) and 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-terfluoromethyl-pentane (HFE-7300) [0033].   
Bejanin discloses that the “surface of a part” which is covered by the claimed compositions may include optical or optronic systems on measuring instruments [0079]. 
The claimed transitional phrase “is essentially made of” is interpreted as “consisting essentially of” which limits the scope of the claimed “immersion medium” to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 18776).  There is no evidence of record that the other additive in the compositions of Bejanin, namely the bisphosphonic compound, would materially affect the basic and novel characteristics of the claimed immersion medium.     
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sherwood (US 5,713,211).
Sherwood discloses hydrofluoroethers as low temperature refrigerants (title).  Sherwood teaches that the hydrofluoroethers have the formula: Rf – O – R (COL.6, L1).  Sherwood sets forth specific examples of such compounds including C4F9OCH3 and C4F9OC2H5 in COL.6, L16. 
Sherwood teaches that the invention may be used as a pure compound, or as a blend, solution, or mixture with one or more other materials.  COL.6, L20-23.  
Independent Claim 1 is drawn to “An immersion medium for immersing an immersion objective in light microscopy”.  The claim language “for immersing an immersion objective in light microscopy” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to Claim 2, Sherwood anticipates the claimed ethoxy-nonafluorobutane and methoxy-nonafluorobutane compounds.
In regard to Claim 3, Sherwood teaches ethoxy-nonafluorobutane, but not the specific compounds (CF3)2CFCF2OC2H5 and CF3CF2CF2CF2OC2H5 which would be obvious in view of the teaching of ethoxy-nonafluorobutane since Sherwood teaches that any perfluoroalkyl groups may be used.
Claim Rejections - 35 USC § 102/103
Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the product information for “3M NovecTM 7200 Engineered Fluid” (30 August 2005).
The 3M NovecTM 7200 Engineered Fluid is an ethoxy-nonafluorobutane (C4F9OC2H5) which is a clear, colorless and low-odor fluid.  Typical applications include as specialty solvents.  Independent Claim 1 is drawn to “An immersion medium for immersing an immersion objective in light microscopy”.  The claim language “for immersing an immersion objective in light microscopy” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to Claim 2, the product information anticipates the claimed ethoxy-nonafluorobutane.  
In regard to Claim 3, the product information discloses ethoxy-nonafluorobutane, but not the specific compounds (CF3)2CFCF2OC2H5 and CF3CF2CF2CF2OC2H5 which would be obvious in view of the teaching of ethoxy-nonafluorobutane.   
 				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
November 14, 2022